SOUTHERN FEED CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Southern Feed Co. v. CommissionerDocket No. 13,587.United States Board of Tax Appeals6 B.T.A. 736; 1927 BTA LEXIS 3426; April 6, 1927, Promulgated *3426  Useful life and cost of auto trucks used in petitioner's business determined for the purpose of computing the depreciation allowance.  W. C. Eberwine, for the petitioner.  A. R. Marrs, Esq., for the respondent.  KORNER*736  Proceeding for the redetermination of a deficiency in income and profits taxes for the year 1921.  The deficiency determined by the Commissioner is in the amount of $441.69.  For the year 1920, the Commissioner determined an overassessment in the amount of $56.49.  FINDINGS OF FACT.  Petitioner, a Florida corporation with its principal office at Miami, was organized in 1915, and, until it ceased business in 1925, was continuously engaged in the retail feed business.  Among its customers were race tracks and dairy farms, which varied from 7 to 30 miles in distance from petitioner's place of business.  These tracks and dairy farms often placed large orders with the petitioner for feed; and in preference to making several trips over long distances to these tracks and dairy farms, the delivery trucks were overloaded to complete deliveries in one trip.  During the year 1919, the petitioner owned and operated in its business*3427  three trucks, two of which were Federal trucks which had been acquired in the years 1914 and 1916 at a cost of $2,400 each, and one a Ford delivery truck which it acquired in 1918 at a cost of $714.  In 1920, it acquired a secondhand International truck at a cost of $896.19.  In 1921, it acquired two Ford delivery trucks at a total cost of $1,415.  A Selden truck and a new International truck were acquired in 1922 and 1923, respectively.  One or more Ford delivery trucks were traded in prior to the time petitioner ceased business.  Petitioner went out of business in September, 1925, at which time there were five trucks on hand; and shortly thereafter four of the trucks were sold for $1,000.  During the time it carried on business, petitioner expended considerable amounts, from time to time, in reconditioning and repairing its auto trucks.  The auto trucks used in the business during the year 1921, had an average useful life, reckoning the life of each from the date of acquisition, of five years.  OPINION.  KORNER, Chairman: The Commissioner has determined no deficiency for the year 1920; hence, we are without jurisdiction to determine *737  the issue pertaining to*3428  that year.  ; . The only issue raised is the deduction to which the petitioner is entitled for depreciation of auto trucks.  The petitioner's total investment in auto trucks, at the beginning of the year 1921, was $6,410.19.  During the year 1921, it acquired two Ford auto trucks of the light delivery type, at a total cost of $1,415.  The average useful life of the auto trucks in sue at January 1, 1921, based on the life of each truck from the date of acquisition, and of the two auto trucks acquired in 1921, was 5 years.  A reasonable allowance for wear and tear of the auto trucks, for the year 1921, is 20 per cent of $6,410.19 plus 10 per cent of $1,415, or a total of $1,423.54.  Judgment will be entered on 10 days' notice, in accordance with Rule 50.